Citation Nr: 1233587	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disorder, to include as secondary to neurologic impairment of the left lower leg.  

2.  Entitlement to service connection for neuropathy of the right upper extremity as secondary to a cervical spine disorder.

3.  Entitlement to service connection for neuropathy of the left upper extremity as secondary to a cervical spine disorder.

4.  Entitlement to service connection for a left knee disability as secondary to neurologic impairment of the left lower leg.

5.  Entitlement to service connection for a left heel disability as secondary to neurologic impairment of the left lower leg.

6.  Entitlement to service connection for a left foot disability including hammertoes, plantar fasciitis, and metatarsal deformity, as secondary to neurologic impairment of the left lower leg.

7.  Entitlement to service connection for a psychiatric disability to include insomnia as secondary to neurologic impairment of the left lower leg.

8.  Entitlement to service connection for a right knee disability as secondary to neurologic impairment of the left lower leg.

9.  Entitlement to service connection for a right foot disability including hammertoes as secondary to neurologic impairment of the left lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to January 1984, from February 1984 to December 1993, and from January 1994 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's representative requests that service connection for disabilities of the left foot and heel include the conditions of hammertoes, plantar fasciitis, and metatarsal deformity; and that the claim of service connection for psychiatric disability include the condition of insomnia.  The Board has thus recharacterized the claimed disabilities as indicated on the front page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues numbered 4 through 9 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for cervical spine degenerative disc disease.  The Veteran did not appeal.

2.  Evidence submitted since the RO's June 2005 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran claims that his neuropathy of the right upper extremity and left upper extremity is proximately due to, the result of, or aggravated by his cervical spine degenerative disc disease, but his cervical spine degenerative disc disease is not service connected.



CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision which denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has not been received since the RO's June 2005 rating decision; thus, the claim of service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Neuropathy of the right upper extremity and left upper extremities is not proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice sent to the Veteran dated in October 2007 was satisfactory in that regard.  In addition, the Veteran was provided the requisite notice regarding his claims of secondary service connection for neuropathy of the upper extremities.  In particular, he was informed that conditions cannot be considered secondary to a disability until the disability (in this case cervical spine degenerative joint disease) has been service-connected.  Regardless, the claims for secondary service connection for neuropathy of the upper extremities are denied as a matter of law, so the Veteran not prejudiced by any lack of VCAA notice and assistance, and/or by any other due process deficiency, in regard to these claims.  See VAOGCPREC 05-04.

Regarding the duty to assist with respect to the claim for service connection for a cervical spine disorder, the RO has obtained the Veteran's service and post-service treatment records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran's representative has asserted that the Veteran should be afforded a VA examination.  As explained below, new and material evidence has not been submitted; thus there is no obligation on VA to afford the Veteran an examination.  As to the claims for service connection for neuropathy of the upper extremities as secondary to cervical spine degenerative joint disease, since cervical spine degenerative joint disease is not being service-connected, as discussed below, there is no point examining the Veteran for a condition secondary to that disorder.  Therefore, in sum, the duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material Evidence

In a June 2005 rating decision, the RO denied service connection for cervical spine degenerative disc disease on the basis that the evidence did not show that cervical spine degenerative disc disease was related to service or to the service-connected excision of a spinal tumor.  It was noted that the service treatment records did not reflect any diagnosis or treatment of cervical spine degenerative disc disease, initial post-service treatment and diagnosis occurred in 2004, and a VA examiner in February 2005 provided an opinion that cervical spine degenerative disc disease did not appear to be something that started during service and was not related to the service-connected spinal tumor.   

The Veteran was notified of the June 2005 decision by letter dated June 9, 2005.  He did not initiate an appeal of that decision since a notice of disagreement (NOD) was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's June 2005 rating decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final and binding June 2005 rating decision, evidence has been added to the claims file in furtherance of this claim.  

At the outset, the Board notes that the Veteran now claims that his cervical spine degenerative disc disease is secondary to his service-connected neurologic impairment of the left lower leg.  His prior (final) claim was that his cervical spine degenerative disc disease is secondary to his service-connected excision of a spinal tumor.  However, other than stating the current claim, the Veteran and his representative have not provided any specific contentions.  

Thus, the Veteran has advanced basically a new theory of the claim, albeit, without any specific assertions.  Although in the previous denial VA did not consider whether service connection was warranted on this alternative secondary basis (service connection for cervical spine degenerative disc disease as secondary to his service-connected neurologic impairment of the left lower leg), separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

With regard to the additional evidence added to the claims file, it consists entirely of VA medical evidence.  This medical evidence shows that the Veteran has continued to be treated for cervical spine degenerative disc disease and complaints and symptoms related thereto, but there is no suggestion or indication in those records that there is any relationship between the cervical spine degenerative disc disease and the Veteran's active service or his service-connected neurologic impairment of the left lower leg.

The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

However, in this particular case at hand, there has not been any evidence, lay or medical, submitted which addresses the missing deficits present at the time of the last final denial in June 2005.  The medical evidence presents no new information, it only continues to show that the Veteran still has cervical spine degenerative disc disease which requires treatment.  At the time of the prior final denial, this type of evidence was already of record; evidence establishing a current diagnosis.  Thus, the medical evidence received since the June 2005 rating decision is cumulative.  Also, the Veteran has not submitted any new lay evidence in support of his claim.  

Therefore, new and material evidence has not been received since the RO's June 2005 decision; thus, the claim of service connection for cervical spine degenerative disc disease is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection for Neuropathy of the Right and Left Upper Extremities as Secondary to Cervical Spine Degenerative Disc Disease

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection; that is, direct, presumptive and secondary service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of service connection for neuropathy of the right and left upper extremities is entirely predicated on the notion that the neuropathy is secondary to as secondary to cervical spine degenerative disc disease.  He is not alleging, and the evidence does not otherwise suggest, that his neuropathy of the upper extremities instead is related to service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's claims are premised on the fact that as cervical spine degenerative disc disease would be service-connected, and then secondary service connection established for neuropathy of the upper extremities as etiologically related to that disability.  However, as indicated above, cervical spine degenerative disc disease is not service-connected.  

As such, it follows that secondary service connection cannot be granted for neuropathy of the upper extremities as secondary to degenerative disc disease of the cervical spine.  Entitlement to service connection for neuropathy of the upper extremities as secondary to degenerative disc disease of the cervical spine must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The application to reopen the claim of service connection for a cervical spine disorder to include as secondary to neurologic impairment of the left lower leg is denied.  

Service connection for neuropathy of the right upper extremity as secondary to a cervical spine disorder is denied.

Service connection for neuropathy of the left upper extremity as secondary to a cervical spine disorder is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

It is argued that the Veteran has left knee, left heel and foot, right knee, right foot, and psychiatric disabilities including insomnia, which are related to his service-connected neurologic impairment of the left lower leg.  The Veteran's representative has requested that the Veteran be afforded a VA examination, in compliance with the duty to assist.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In that regard, the Board notes that a June 2007 VA outpatient treatment report suggests that left knee/hip complaints are "suspected" as consequences of the service-connected neurologic impairment of the left lower leg.  The VA records also document complaints and treatment for the claimed disabilities.  However, there is no definitive etiological opinion.  

In addition, the VA records suggest that the Veteran is receiving Worker's Compensation benefits, but it is unclear why he is receiving those benefits.  Therefore, it should be determined if the Veteran is receiving Worker's Compensation benefits and for what disability, and, if so, all underlying lay and medical evidence pertaining to that claim should be obtained.  

Finally, since the Veteran receives regular treatment at the Lincoln and Omaha VA Medical Centers, all updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all updated clinical records, which are not already in the claims file, of the Veteran's treatment at the Lincoln and Omaha VA Medical Centers.

2.  Contact the Veteran and determine if he is receiving Worker's Compensation and for what disability.  If so, after obtaining the appropriate medical releases, obtain all underlying lay and medical evidence pertaining to that claim.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The claims file must be made available to and reviewed by the examiner(s).  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner(s) should identify all current left knee, left heel, left and right foot (including hammertoes, plantar fasciitis, and metatarsal deformity), right knee, and psychiatric disorders including insomnia found to be present.

The examiner(s) should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee, left heel, left foot, right foot, right knee, and psychiatric disorders are proximately due to, or the result of, the service-connected neurological impairment of the left lower extremity.  

The examiner(s) should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee, left heel, left foot, right foot, right knee, and psychiatric disorders are permanently aggravated by the Veteran's service-connected neurological impairment of the left lower extremity.  If such aggravation is found present, the examiner(s) should address the following medical issues: (1) The baseline manifestations of the Veteran's claimed disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected neurological impairment of the left lower extremity based on medical considerations.  

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


